           Case 1:16-cv-06029-PAE Document 15 Filed 03/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
                                                                        :
UNITED STATES OF AMERICA and the STATE OF                               :
NEW YORK ex rel. J. Doe,                                                :     16 Civ. 6029 (PAE) (KNF)
                                                                        :
                                              Plaintiffs/Realtor, :            ORDER OF DISMISSAL
                                                                        :
                            -v-                                         :
                                                                        :
PUBLIC HEALTH SOLUTIONS,                                                :
                                                                        :
                                              Defendant.                :
                                                                        :
-------------------------------------------------------------------------X
PAUL A. ENGELMAYER, District Judge:

         The complaint in this case was unsealed on October 26, 2020. Dkts. 11–12. On March 1,

2020, the Court issued an order to show cause why this action should not be dismissed for failure

to prosecute because plaintiffs had failed to serve the Summons and Complaint within the 90-day

period required by Rule 4(m) of the Federal Rules of Civil Procedure. Dkt. 13. The Court’s

March 1, 2021 order to show cause advised that if the Court did not receive any written

communication from plaintiffs by March 15, 2021, showing good cause why such service was

not made within 120 days, the Court would dismiss the claims against the defendant. The Court

has not received any written communication from plaintiffs since the Court’s order to show

cause.

         Accordingly, under Federal Rule of Civil Procedure 41(b) and the Court’s inherent

power, see Link v. Wabash R.R. Co., 370 U.S. 626, 630–32 (1962), the Court hereby dismisses

this case, without prejudice, for plaintiffs’ failure to prosecute.

         The Clerk of Court is respectfully directed to close this case.

         SO ORDERED.

                                                                         PaJA.�
                                                                        ____________________________
        Case 1:16-cv-06029-PAE Document 15 Filed 03/17/21 Page 2 of 2




                                               Paul A. Engelmayer
                                               United States District Judge

Dated: March 17, 2021
       New York, New York
